Case 3:17-cv-00072-NKM-JCH Document 847 Filed 08/27/20 Page 1 of 2 Pageid#: 13801




                            UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                 Charlottesville Division


  ELIZABETH SINES, SETH WISPELWEY,
  MARISSA BLAIR, APRIL MUÑIZ,
  MARCUS MARTIN, NATALIE ROMERO,
  CHELSEA ALVARADO, JOHN DOE, and
  THOMAS BAKER,

                                Plaintiffs,             Civil Action No. 3:17-cv-00072-NKM

  v.                                                        JURY TRIAL DEMANDED

  JASON KESSLER, et al.
                                Defendants.



   ORDER GRANTING CONSENT MOTION FOR EXTENSION OF TIME TO RESPOND
    TO DEFENDANTS JASON KESSLER, NATHAN DAMIGO, MATTHEW PARROTT,
    IDENTITY EVROPA, AND TRADITIONALIST WORKERS PARTY’S MOTION TO
                      EXCLUDE EXPERT TESTIMONY


          Pending before the Court is Plaintiffs’ Consent Motion for Extension of Time to Respond

  to Defendants Jason Kessler, Nathan Damigo, Matthew Parrott, Identity Evropa and Traditionalist

  Workers Party’s Motion to Exclude Expert Testimony. ECF No. 846. After review and

  consideration, the Motion is hereby GRANTED and it is ORDERED as follows:



       1) Plaintiffs’ response to the Motion to Exclude Expert Testimony is due September 11,

          2020; and

       2) Defendants Jason Kessler, Nathan Damigo, Matthew Parrott, Identity Evropa and

          Traditionalist Workers Party’s reply to Plaintiffs’ response is due on September 18, 2020.




                                                   1
Case 3:17-cv-00072-NKM-JCH Document 847 Filed 08/27/20 Page 2 of 2 Pageid#: 13802




           August 27
  Dated:                , 2020
                                                 Honorable
                                                 Honorable Joel C. Hoppe
                                                                   Hoppppee
                                                 United States Magistrate Judge




                                      2
